UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4228
RONNIE LOGAN,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                           (CR-00-68-3)

                      Submitted: October 31, 2001

                      Decided: November 16, 2001

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                              COUNSEL

Marshall A. Swann, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LOGAN
                               OPINION

PER CURIAM:

   Pursuant to a plea agreement, Ronnie Logan pled guilty to posses-
sion with intent to distribute cocaine base, in violation of 21 U.S.C.A.
§ 841 (West 1999). Logan’s counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), asserting that there are no
meritorious issues for appeal. Logan has filed a pro se supplemental
brief.

    Logan signed a written plea agreement in which he agreed to waive
the right to appeal his conviction or sentence, except for claims of
ineffective assistance of counsel or prosecutorial misconduct. A
waiver of appeal provision in a valid plea agreement is enforceable
if it results from a knowing and intelligent decision to forego an
appeal. United States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994);
United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). A waiver
is ineffective if the district court fails to question the defendant about
it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991),
unless other evidence in the record shows that the waiver was
informed and voluntary. United States v. Davis, 954 F.2d 182, 186
(4th Cir. 1992). We review de novo the validity of a waiver. United
States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).

   Here, Logan signed the plea agreement, agreeing to waive the right
to challenge the conviction or sentence with the stated exceptions.
The Government summarized the plea agreement at the Fed. R. Crim.
P. 11 hearing. In response to the magistrate judge’s inquiry, Logan
agreed that the right to appeal his conviction and sentence was
expressly waived in the plea agreement. He did not express dissatis-
faction with counsel’s services. He also stated that he understood the
Rule 11 proceeding. On this record, we find that Logan’s waiver was
knowingly and intelligently made. We therefore dismiss the portion
of the appeal raising issues within the scope of the waiver provision.

   Logan’s supplemental pro se brief raises one claim of ineffective
assistance of trial counsel that is not barred by the waiver. He argues
that his counsel was ineffective by failing to object to the sufficiency
of the indictment when it did not specify a drug amount. Claims of
                        UNITED STATES v. LOGAN                         3
ineffective assistance are not cognizable on direct appeal unless coun-
sel’s ineffectiveness plainly appears on the face of the record. United
States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991). We have
reviewed the record for error and have found no clear ineffective
assistance by trial counsel. We therefore affirm the judgment with
respect to this claim. Logan’s pro se claim challenging the calculation
of drug quantity is prohibited by the waiver of right to appeal.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
We therefore dismiss the appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                        DISMISSED IN PART; AFFIRMED IN PART